         Case 2:17-cv-00154-MRH Document 105 Filed 08/31/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 THOMAS POWER,                                    CIVIL DIVISION

                               Plaintiff,         Docket No.: 2:17-CV-00154-MRH

             vs.                                  Hon. Mark R. Hornak

 HEWLETT-PACKARD COMPANY,

                               Defendants.

                                             ORDER

        AND NOW, this ___ day of _______________, 2020, upon consent of all parties, it is

hereby ORDERED AND DECREED that Post-Fact Discovery Deadlines shall be as follows:

        1.     Plaintiff’s Expert Disclosures are due on or before October 30, 2020;

        2.     Defendants’ Expert Disclosures are due on or before November 30, 2020;

        3.     Deposition of Plaintiff’s Experts shall be completed on or before December 30,

2020;

        4.     Deposition of Defendants’ Experts shall be completed on or before January 30,

2021;

        5.     All dispositive motions including Motion for Summary Judgment shall be filed on

or before March 15, 2021.


                                             BY THE COURT:


                                             _________________________________________
                                             Honorable Mark R. Hornak
